Title: From Thomas Jefferson to Thomas Mann Randolph, 12 August 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Aug. 12. 96.
                    
                    I received your favor from Staunton, and was happy to learn that your journey was agreeing with you. All here are well. Mr. and Mrs. D. Randolph left us the day before yesterday for the springs. Mr. Hurt yesterday, after putting our clocks into very good order. Robertson informs me he has got out about 500. bushels of wheat, and supposes himself half done. He goes on with his fallows at the same time with two ploughs and thinks the fallows and wheat treading will be finished about the same time, to wit, a fortnight hence, when all his force will be turned in to seeding. Our treading machine will be finished to day and will get to work early next week, so that by the next post I can inform you of it’s success. It bids fair at present. The death of old Mrs. Alcock is the only news in our neighborhood. Another victory gained by the French in Italy over the Austrians gives hopes of a peace with the Emperor. That with Sardinia is made. So that there will remain to them only the English, whose armies in the W. Indies are dying by wholesale.—I shall be anxious to hear the further effect of your journey and of the waters, as the most interesting object of all our prayers is the reestablishment of your health, of which we should all have stronger hopes if you could trust more to nature and less to medecine. With the most sincere wishes for your recovery I bid you affectionately Adieu.
                